Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s Amendment to the Claims filed on 06/08/2022 is entered.
	Claims 1-2, 12-16, 18-25, 27 and 30-33 are pending and under examination.
Claim 2 is cancelled herein by examiner’s amendment below.
Claims 1, 12-16, 18-25, 27 and 30-33 are allowed.
Priority
This US 15/568,859 filed on 10/24/2017 which is a 371 of PCT/GB2016/051164 filed on 04/26/2016 and claims foreign priority benefit of UNITED KINGDOM 1507104.6 filed on 04/27/2015.
Response to Amendment
All objections and rejections made in the previous Office Action are withdrawn herein in view of the Applicant’s Amendment to the Claims filed on 06/08/2022 and the Examiner’s Amendment below. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney David A. Gass on August 12, 2022.

The application has been amended as follows: 


In claim 1:  A nucleic acid construct comprising the following structure:
				A – X – B
in which
(a)	A comprises a nucleic acid sequence encoding a first cell surface transmembrane protein (CSTMP) that comprises an extracellular domain, a transmembrane domain, and an endodomain, 
(b)	B comprises a nucleic acid sequence encoding a second CSTMP that is different from the first CSTMP and comprises an extracellular domain, a transmembrane domain, and an endodomain, and
(c)	X is a nucleic acid sequence which encodes a cleavage site[[,]];
wherein the endodomain of one of the first [[or]] and the second CSTMP further comprises an intracellular retention signal which directs said protein to an intracellular compartment, such that, when said nucleic acid construct is expressed in a cell, the first and second CSTMP are expressed at the cell surface, with the proviso that the cell surface expression of the CSTMP with the intracellular retention signal is reduced compared to expression from an equivalent construct which does not include the intracellular retention signal; 
said intracellular retention signal comprising an endocytosis signal; a Golgi retention signal; a trans-Golgi network (TGN) recycling signal; an endoplasmic reticulum (ER) retention signal; or a lysosomal sorting signal.

Cancel claim 2.

In claim 12:  The nucleic acid construct according to claim 1, wherein the intracellular retention signal is proximal to [[a]] the transmembrane domain of the CSTMP with the intracellular retention signal.

In claim 13:  The nucleic acid construct according to claim 1, wherein the intracellular retention signal is distal to [[a]] the transmembrane domain of the CSTMP with the intracellular retention signal.

In claim 18:  The nucleic acid construct according to claim 1, wherein one or both of the first and the second CSTMP 

In claim 19:  The nucleic acid construct according to claim 18, wherein one or both of the first and the second CSTMP 

In claim 20:  A nucleic acid construct comprising the following structure:
				A – X – B – Y – C
in which
(a) each of A, B, and C is a nucleic acid sequence encoding a polypeptide of interest (POI), wherein said POI are different proteins, and
(b) X and Y are nucleic acid sequences which may be the same or different, each of which encodes a cleavage site, 
wherein at least two of the POIs are cell surface transmembrane proteins (CSTMP) that each comprise an extracellular domain, a transmembrane domain, and an endodomain, and wherein the endodomain of each of said CSTMP further s an intracellular retention signal which directs said POI to an intracellular compartment, such that, when said nucleic acid construct is expressed in a cell, the CSTMP are expressed at the cell surface, with the proviso that the cell surface expression of each CSTMP with the intracellular retention signal is reduced compared to expression from an equivalent construct which does not include the intracellular retention signal;
said intracellular retention signals comprising an endocytosis signal; a Golgi retention signal; a trans-Golgi network (TGN) recycling signal; an endoplasmic reticulum (ER) retention signal; or a lysosomal sorting signal. 

In claim 21:  The nucleic acid construct according to claim 20, wherein the at least two POIs which are CSTMP and which comprise an intracellular retention signal:
(a) comprise different intracellular retention signals; and/or
(b) have the intracellular retention signal located at a different position in the POI.

In claim 25: A method for modulating the relative cell surface expression of a first cell surface transmembrane protein (CSTMP) expressed with a second CSTMP that is different from the first CSTMP 
(a) providing the single nucleic acid expression construct containing a nucleotide sequence that encodes the first CSTMP CSTMP 
wherein the first CSTMP and the second CSTMP each comprises an extracellular domain, a transmembrane domain, an endodomain, and 
wherein the endodomain of one of the first CSTMP and the second CSTMP further comprises an intracellular retention signal CSTMP such that, when said nucleic acid expression construct is expressed in a cell, the CSTMP with the intracellular retention signal is expressed at the cell surface, with the proviso that the cell surface expression of the CSTMP with the intracellular retention signal is reduced compared to expression from an equivalent construct which does not include the intracellular retention signal,
said intracellular retention signal comprising an endocytosis signal; a Golgi retention signal; a trans-Golgi network (TGN) recycling signal; an endoplasmic reticulum (ER) retention signal; or a lysosomal sorting signal;
(b) transfecting a cell with the nucleic acid expression construct; and
(c) culturing the cell under conditions in which the cell expresses the first cell surface transmembrane protein and the second cell surface transmembrane protein. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the claims as presently amended.  The closest prior art is Cordoba et al (Molecular Therapy, Vol 22, Supplement 1, May 01, 2014:  S59; of record) which is the inventors’ own work.  However, Cordoba et al does not disclose encoding an intracellular retention signal.  Cordoba et al disclose a nucleic acid sequence encoding two CAR sequences expressed from the same construct separated by a 2A sequence. The CAR sequences comprise scFv, a spacer, a transmembrane domain and endodomains. The first of the two CARs is an activating CAR and the second is an inhibitory CAR. The iCAR comprises CD45 or CD148 endodomains. The art teaches that CAR functionality is improved by using two together wherein the CAR antigen binding domains are directed to different antigens.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658